  Case 1:19-cr-00258-TSE Document 15-6 Filed 01/28/20 Page 1 of 1 PageID# 96


Dwayne Burgess

West Bloomfield, MI. 48324
248-978-9262



Hon. T.S. Ellis III, Senior Judge
United States District Court for the Eastern District of Virginia
701 E Broad St
Richmond, VA 23219

        Re: Mark W. Visconi, Letter of Support

Dear Judge Ellis:

 I am Dwayne Burgess. Mark Visconi and I go way back. Mark and I were classmates/friends
since Junior High. To be exact, since 8th grade. So, 35 years total Mark has been my friend.
 Mark Visconi has always displayed strength, hard work, dedication, respect to friends and his
parents especially. Mark may not know this but he has enriched my life till this day.

 Back in 9th grade, I told Mark that I wanted to join our school football team. He told me in order
to play football you have to prepare. That meant hitting the weight room which ended up being
a workout area at his home/basement. We trained a few times every week after school. Besides
Mark being a great friend, he now became my fitness trainer. This was all new to me. He
pushed me hard during our workouts, especially when the song Lunatic Fringe was played on
the radio. Mark displayed hard work, motivation, dedication, consistency, giving it your all and
never giving up. Yes, I did make the team, thanks to Mark. But that experience did not end
there. Mark Visconi, placed the qualities he has into myself. It’s been 35 years and I still workout
till this day, 5 days a week. Have never quit. I have a great career in automotive design. I kept
that Mark Visconi mentality of staying focused on the prize. In return, I achieved my dream job.
Thank You Mark! As I write this letter, I understand the reason behind it.

 As I do understand the circumstances regarding Mark Visconi, I am asking the judge for mercy
on Mark Visconi’s behalf. I want to say despite what has taken place and Mark Visconi will be
standing before you. This does not define who Mark Visconi truly is. He is a military veteran who
has served our country, which is the ultimate sacrifice. All said and done, I believe Mark still has
much to offer this world.

In ending, I want to thank Mark Visconi for being my friend and I will always be there for you if
needed. Thank you for you service and giving the ultimate sacrifice.

Sincerely,




Dwayne Burgess        1-20-2020
